IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,
Plaintiff,
V. . Civil Action No. 20-647-CFC/SRF
PAYPAL, INC., et al., :

Defendants.

ORDER OF REFERENCE

At Wilmington this 20" day of May, 2020, pursuant to 28 U.S.C. § 636 (b);
IT IS ORDERED that the above-captioned case is hereby referred to
Magistrate Judge Sherry R. Fallon. Judge Fallon shall conduct all proceedings and

hear and determine all motions.’ The above caption shall be used in all subsequent

United E- Daaret Judge

filings in this case.

 

1Dispositive motions by report and recommendation; nondispositive motions by
order (either written or issued from the bench).
